DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “a second non cache portion that is to have a region of address space that is addressable by the program code.” In specific, the claims recite a “non cache portion” and this negative limitation.  This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Claims 6 and 11 recite similar limitations to those discussed with respect to claim 1 and are rejected for at least the same reasons as recited above.
Claims 2-6, 7-10 and 12-15 depend from claims 1, 6 and 11 and are rejected by virtue of their dependency and for the reasons recited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meredith (US 2014/0201452), in view of Ying et al. (US 2006/0047916) (hereafter Ying), and further in view of Vadlamani et al. (US 9,262,318) (hereafter Vadlamani).
As per claims 1, 6 and 11, Meredith teaches an apparatus, comprising: 
processor logic circuitry to execute program code (Abstract, processor running threads); a multi-level memory comprising a first level of memory (fig. 1, L1, L2) and a second level of memory (fig. 1, main memory), the first level of memory having lower access times than the second level of memory ([0001]), the first level of memory being composed of a different type of memory technology than the second level of memory ([0001], cache is SRAM and main memory is DRAM), the first level of memory being integrated on a same semiconductor chip as the processor logic circuitry ([0001], on-chip), the second level of memory residing outside the 
Meredith does not explicitly teach compression circuitry to compress data items that are entered into the first level of memory to enhance the first level of memory's memory capacity, the compression circuitry designed to compress two lines of data into one line of data, the second level of memory to store compressed cache lines that were compressed by the compression circuitry and wherein the first level memory has a cache and non cache portion.
However, Ying teaches compression circuitry to compress data items that are entered into memory to enhance the memory's memory capacity, the compression circuitry designed to compress two lines of data into one line of data  ([0012], lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the compression of Ying with the cache/memory hierarchy of Meredith because it allows for caches to effectively hold more data in each line ([0010], lines 1-3).
The combination does not explicitly teach wherein the first level memory has both a cache and non cache portion.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the partitioned SRAM cache of Vadlamani with the multi-level cache of the combination of Merideth and Yang because it allows for cache memory to be configurable and a portion of the memory to be directly accessed by a processor (col. 4, lines 48-67). 
As per claims 2, 7 and 12, Meredith teaches wherein the first level of memory is composed of SRAM ([0001]).
As per claims 3, 8 and 13, Ying teaches wherein the compression circuitry is designed to compress to at least one compression ratio other than 2:1 ([0014]).
As per claims 4, 9 and 14, Ying teaches wherein the compression circuitry is designed to compress at a ratio of 4:1 ([0014]).
As per claims 5, 10 and 15, Meredith teaches wherein the first and second levels of memory are capable of storing graphics information ([0049] wherein the device is a GPU and therefore data is graphics information).
Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive. 
With respect to the 35 USC 112 rejection, Applicant submits that the specification does in fact support a “non cache portion”. Applicant attempts to point out support for this limitation by stating that the specification distinguishes between two types of architectural memory resources within a computing system: 1) a cache; and 2) memory that program code “operates 
Applicant’s argument attempt to use the portion of the specification which recites “memory that program code operates out of” to equate with “region of space that is addressable by the program code” and therefore support the term “non cache portion”.  Applicant’s arguments are unclear at best, regarding how a “memory that program code operates out of” equates to a “region of space that is addressable by the program code”.  It is even more unclear how this relates to a “non cache portion”. What is taught by the specification and recited in the claims are very different.  A region of space that is “addressable” by the program code is memory that can be accessed by a program code using an address.  While “memory that program code operates out of” is a memory in which a program is loaded into a cache and executed from the cache memory.  It is unclear how this cited portion of the specification, the language being relied upon within the claim or the connection between the two provide support for a “non cache portion”.  A “non cache portion” requires that the memory not operate as a cache memory.   Surely one of ordinary skill in the art would appreciate that a cache is and must be a region of space that is addressable by program code as recited in the claims otherwise a program would never be able to read from and write to a cache.  
With respect to the portion of the specification pointed to by Applicant to support the “non cache portion”, Examiner would first like to point out that the term “non cache” is never used within the specification.  Secondly, even using the portion of the specification that Applicant is citing, “a memory that code operates out of” does not require, nor does it support 
With respect to the prior art rejection, Applicant states that none of the references teach a second layer of cache that stores compressed cache line that were compressed by compression circuitry.
Examiner respectfully disagrees. Meredith teaches a multi-level cache including a level 1 cache and a level 2 cache.  Meredith does not explicitly teach storing the cache lines within these caches in a compressed format.  However, Ying does in fact teach compressing cache lines to enhance a memory’s memory capacity. Therefore, the combination of Meredith and Ying does teach the limitations of claim 1.
Claim 6 is rejected for at least the same reasons as described above.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139